DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “internal ultrasound” species in the reply filed on 10/13/2021 is acknowledged.

Preliminary Amendment
The amendment to the preliminary amendment to the claims and Specification filed with the original filing of this application has been entered.

Drawings
The drawings submitted with the application on 6/17/2019 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted with the application on 6/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 10, 14, 15, 19, and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 14, and 20, the terms “imaging position” and “non-imaging position” are vague and indefinite. Presumably they have opposite meanings. The Specification (page 4, lines 1-8) defines them as follows:
(4)	the term "imaging positioning" broadly encompasses a designated positioning of an imaging device internal or external to an anatomical region whereby an imaging functionality of the imaging device is activated to image the anatomical region as known in the art of the present disclosure;

(5)	the term "non-imaging positioning" broadly encompasses a designated positioning of an imaging device internal or external to an anatomical region whereby an imaging functionality of the imaging device is deactivated to image the anatomical region as known in the art of the present disclosure;

However, such definitions each appear to be so overly broad that seemingly opposite terms encroach each other. For example, an imaging device in any arbitrary position that it is in can be activated; therefore, conceivable any position of the imaging device can be considered an “imaging position”. Further, an imaging device in any arbitrary position that it is in can be similarly deactivated; therefore, conceivably any position of the imaging device can be considered a “non-imaging position”.
This causes a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; therefore it would not be proper to reject such a claim on the basis of prior art (see MPEP2173.06; In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishide et al., JP 2009-142518 A (hereinafter “Nishide”).
Regarding claim 1, Nishide teaches imaging device positioning system for monitoring an anatomical region, the imaging device positioning system comprising:
an imaging device (scanning gantry 20, Fig. 1) for generating an image of the anatomical region; and
an imaging device controller (operation console 1, Fig. 1) structurally configured to control a positioning of the imaging device relative to the anatomical region (by controlling the position of the patient table),
wherein, in response to a generation by the imaging device of the image of the anatomical region, the imaging device controller is further structurally configured to adapt the control of the positioning of the imaging device relative to the anatomical region to at least one physiological condition of the anatomical region extracted from the image of the anatomical region (control the positioning of a CT scanner relative to anatomical region (by controlling the positioning of the helical scan of the CT scanner) based on at least one physiological condition (blood flow) of the anatomical region extracted from an image generated by the CT scanner (based on the position of the contrast agent bolus extracted from the imaging data of the helical scan); e.g., see ¶ [0046]-[0054], Figs. 8, 9A, and 9B).

Regarding claim 2, the imaging device is an X-ray gantry as discussed above (a CT scanner operates by use of X-ray and has a gantry to collect projection data from different angles).

Regarding claim 11, Nishide teaches an imaging device controller (operation console 1, Fig. 1) for an imaging device positioning system including an imaging device for generating an image of an anatomical region, the imaging device positioning controller comprising:
a physiological condition extractor structurally configured to generate physiological parameter data informative of at least one physiological condition of the anatomical region extracted from an image of the anatomical region generated by the imaging device (blood flow determined based on the position of the contrast agent bolus extracted from the imaging data of the helical scan; see ¶ [0046]-[0054], Figs. 8, 9A, and 9B); and
an imaging device positioner structurally configured to control a positioning of the imaging device relative to the anatomical region, wherein, in response to a generation by the imaging device of the image of the anatomical region, the imaging device positioner is further structurally configured to adapt the control of the positioning of the imaging device relative to the anatomical region to the at least one physiological condition of the anatomical region extracted from the image of the anatomical region (control the positioning of a CT scanner relative to anatomical region (by controlling the positioning of the helical scan of the CT scanner) based on at least one physiological condition (blood flow) of the anatomical region extracted from an image generated by the CT scanner (based on the position of the contrast agent bolus extracted from the imaging data of the helical scan); e.g., see ¶ [0046]-[0054], Figs. 8, 9A, and 9B).

Regarding claim 16, Nishide teaches an imaging device positioning method of operating an imaging device positioning system for monitoring an anatomical region, the imaging device positioning method comprising:
an imaging device (CT scanner) generating an image of an anatomical region; and
an imaging device controller controlling a positioning of the imaging device relative to the anatomical region, wherein, in response to the generation by the imaging device of the image of the anatomical region, the imaging device controller adapts the positioning of the imaging device relative to the anatomical region to at least one physiological condition of the anatomical region extracted from the image of the anatomical region (control the positioning of a CT scanner relative to anatomical region (by controlling the positioning of the helical scan of the CT scanner) based on at least one physiological condition (blood flow) of the anatomical region extracted from an image generated by the CT scanner (based on the position of the contrast agent bolus extracted from the imaging data of the helical scan); e.g., see ¶ [0046]-[0054], Figs. 8, 9A, and 9B).

Allowable Subject Matter
Claims 3, 9, 12, 13, 17, 18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: Within the context of claim 1 (which claim 3 depends on) the prior art of record does not teach or reasonably suggest a robot for positioning the imaging device relative to the anatomical region, wherein the imaging device controller is structurally configured to control a positioning by the robot of the imaging device relative to the anatomical structure, and wherein, in response to the generation by the imaging device of the image of the anatomical region, the imaging device controller adapts the control of the positioning by the robot of the imaging device relative to the anatomical region to the at least one physiological condition of the anatomical region extracted from the image of the anatomical region.
Regarding claim 9: Within the context of claim 1 (which claim 9 depends on) the prior art of record does not teach or reasonably suggest that the imaging device controller is structurally configured to control a degree of contact force applied by the imaging device to an anatomical structure within the anatomical region.
Regarding claim 12: Within the context of claim 11 (which claim 12 depends on) the prior art of record does not teach or reasonably suggest that the imaging device positioner is structurally configured to control a positioning by a robot of the imaging device relative to anatomical structure, and wherein, in response to a generation by the imaging device of the image of the anatomical region, the imaging device positioner is structurally configured to adapt the control of the positioning by the robot of the imaging 
Regarding claim 13: Within the context of claim 11 (which claim 13 depends on) the prior art of record does not teach or reasonably suggest that the imaging device controller is structurally configured to control a degree of contact force applied by the imaging device to an anatomical structure within the anatomical region.
Regarding claim 17: Within the context of claim 16 (which claim 17 depends on) the prior art of record does not teach or reasonably suggest that the imaging device positioning system further includes a robot; wherein the imaging device positioner controls a positioning by the robot of the imaging device relative to anatomical structure, and wherein, in response to a generation by the imaging device of the image of the anatomical region, the imaging device positioner adapts the positioning by the robot of the imaging device relative to the anatomical region to the at least one physiological condition of the anatomical region extracted from the image of the anatomical region.
Regarding claim 18: Within the context of claim 16 (which claim 18 depends on) the prior art of record does not teach or reasonably suggest that the imaging device controller controls a degree of contact force applied by the imaging device to an anatomical structure within the anatomical region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793